The bill of complaint is by an existing creditor against its debtor, Ralph Callaway, and his wife, Geneva Callaway, to set aside a certain deed made by said Ralph Callaway to his said wife. While the bill sufficiently charges fraud mala fide against the grantor, it does not charge fraud on the part of the wife, but that the conveyance was without consideration and voluntary as to her. Tyson v. Southern Cotton Oil Co., 181 Ala. 256,61 So. 278; Woods v. Potts, 140 Ala. 425, 37 So. 253. As the bill charged that the deed was without consideration, it was immaterial whether the wife did or did not know of the fraudulent intent or purpose of the husband. The bill was not subject to the grounds of demurrer as urged and insisted upon in brief of counsel.
The decree of the circuit court is affirmed.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur. *Page 368